Title: From George Washington to John Hancock, 26 January 1777
From: Washington, George
To: Hancock, John

 

Sir
Head Quarters Morris town 26th Jany 1777

I was last Night honoured with yours of the 18th Instant, inclosing a Letter from the State of New York to Congress. From the particular Situation of their State, in regard to their being totally deprived of Commerce, they certainly must stand in need of the Assistance of the other States, to provide them with Cloathing and every thing necessary for the equipment of their Forces, and it ever was my intention, to allow them a full proportion of the Cloathing purchased to the Eastward, whenever it came to hand. Little or none of it has yet reached this Army, tho’ in the greatest want, and exposed to the Severities of a Winters Campaign.
The Convention have, in one instance already, provided for themselves out of the public Stock, by stopping and making use of 26 Bales of Cloathing coming on from the Eastward to the Army here. As this was done without consulting me, I took the Liberty of desiring them not to do the like in future, not that I meant to deprive them of their share, but because it disappointed me of many Articles which I stood in immediate want of, and had not provided from other Quarters. But you may be assured, that whenever Returns are made of the whole Stock of Cloathing, they shall have their proportion, and more than that, allowance for their peculiar Situation.
I am amazed to hear Complaints of the Hospital on the East Side of Hudsons River. Docr Morgan, with most of his Mates, has been constantly there, since I left it with the main Body of the Army. It is in vain however to look back upon past Misfortunes, I will not pretend to point out the Causes, but I know Matters have been strangely conducted in the medical line. I hope your new Appointment, when it is made, will make the necessary Reform in the Hospital, and that I shall not, the next Campaign, have my Ears and Eyes too shocked with the Complaints and looks of poor Creatures, perishing for want of proper Care either in the Regimental or Hospital Surgeons.
I agree with the Convention, in the Expediency of obstructing the passage of the North River, in some place between the Mouth and the Highlands, we have found, that our labour and expence has been thrown away, in endeavouring to do it below, where the Channel is amazingly wide and deep, but from the slight View I have had of the River above, I think the passage may be easily obstructed, and defended by proper Fortifications, as the River is so narrow, that no Vessel going up could possibly escape the Fire. I am no Judge, of what can be done towards fitting out the Frigates at Poughkeepsie, that must be left to the Gentlemen of the Marine Committee.

The hint given by the Convention of New York, of the Necessity and Utility of a Commissary of Forage had struck me before, and had been mentioned by General Mifflin, whose department of Qr Mr Genl must be eased of part of the load which is at present thrown upon it. He is obliged, in many instances, to act intirely out of his proper line, and instead of being confined to the duty of Qr Master General, is also Waggon Master and Forage Master General. I have wrote to two persons that I think qualifyed to fill the Office of Waggon Master, and I hope one of them will accept. That of Commissary of Forage shall be attended to.
The want of accurate Maps of the Country which has hitherto been the Scene of War, has been of great dis-advantage to me. I have in vain endeavoured to procure them, and have been obliged to make shift, with such Sketches as I could trace out from my own Observations, and that of Gentlemen around me. I really think, if Gentlemen of known Character & probity could be employed in making Maps (from actual Survey) of the Roads—The Rivers and Bridges and Fords over them—the Mountains and passes thro’ them, it would be of the greatest Advantage.
I had, previous to the Receipt of your letter, wrote to Genl Howe, and proposed the fixing an Agent for prisoners at New York. I have not recd an Answer, but if he accedes to the proposal, I shall appoint Mr Lewis pintard.
I am sorry that I am obliged to contradict the Report of the taking of Fort Independance, as mentioned in my last. I believe the evacuation of some detatched Redoubts gave Rise to the Report. I have not heard from Genl Heath since the 14th instant, which I am amazed at. I am quite in the dark as to his Numbers and what progress he has made.
On the 23d, a party of 400 of our Men under Colo. Buckner fell in with two Regiments of the Enemy, conveying a Number of Waggons from Brunswic to Amboy. Our advanced party under Colo. parker engaged them with great Bravery upwards of twenty Minutes, during which time, the Colo. Commandant was killed and the second in command mortally wounded. The people, living near the Feild of Action, say, their killed and wounded were considerable. We lost only two Men who were made prisoners. Had Colo. Buckner come up with the main Body, Colo. parker and the other Officers think we should have put them to the rout, as their confusion was very great and their ground disadvantagious. I have ordered Buckner under Arrest, and shall bring him to tryal, to answer so extraordinary a peice of Conduct.
Reinforcements come up so extremely slow, that I am afraid I shall be left without any Men, before they arrive. The Enemy must be ignorant

of our Numbers, or they have not Horses to move their Artillery, or they would not suffer us to remain undisturbed. I have repeatedly wrote to all the recruiting Officers to forward on their Men as fast as they could arm and cloath them, but they are so extremely averse to turning out of comfortable Quarters, that I cannot get a Man to come near me, tho’ I hear from all parts, that the recruiting Service goes on with great Success. It would be well, if the Board of War, in whose department it is, would issue orders for all Officers to equip and forward their Recruits to Head Quarters with the greatest Expedition.
By a Resolve of Congress passed some time ago, General Schuyler is directed to apply to me for 94 Tons of powder. A Quantity which it is impossible I should have by me, and for which, I do not know where to direct him to apply. I could wish that Returns were made to me of the Quantity of powder on hand, and where it is to be found, that I may not be at a loss at any time of Emergency.
Since the Resignation of Colo. Reed, the important Office of Adjutant General has been left unfilled, I mean as to a principal. And I am much at a loss, how or where, to find a person in every way capable and proper to execute the Office. My inclinations lead me to confer the Appointment upon a Major Morris, but ample Testimonials should be produced, and full proof of Fidelity ought to be made, before an Office of so high trust should be conferred upon a person in a manner a stranger to me. I only know Major Morris from a short personal Acquaintance, and from Report, he never even brought a Letter of recommendation to me. From his Conversation, and from the Accounts I have recd from others, he is a Man of considerable military Abilities, and from his Behaviour in two instances, he is a Man of Bravery and Conduct. His Story is simply this, that he left the British Service in disgust, upon not receiving a promotion to which he was justly intitled. perhaps some Gentlemen of Congress may know more about him, or may be able to make such Enquiries as might satisfy them, as to the safety and propriety of appointing him. I have no other Motive for wishing him a preference, than, that I think him the properest person that has come under my Notice, provided all Matters before mentioned were cleared up.
I shall wait the Result of a determination of Congress before I proceed further in this Appointment, and I wish to be favoured with their Advice as speedily as possible; for the remains of the old Army is much dis-arranged for want of a good Adjutant General, and the Formation of the new, in a great Measure depends upon an able Officer in that Line. I have the Honor to be Sir Yr most obt Servt

Go: Washington

